Order entered April 19, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00269-CV

                            SAM W. PETTIGREW, JR., Appellant

                                                V.

                  CEDAR SPRINGS ALEXANDRE'S BAR, L.P., Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-02340-A

                                            ORDER
       Upon review of the clerk’s record, the Court has determined that the clerk’s record does

not include all orders necessary for the Court to determine whether it possesses jurisdiction over

this appeal. Additionally, the Court notes that the January 26, 2015 plea in intervention is

incorrectly shown in the index of the clerk’s record as having been filed on January 26, 2016.

Accordingly, the Court ORDERS John Warren, County Clerk for Dallas County, Texas, to file

within five (5) days of the date of this order, a corrected clerk’s record that properly indexes the

January 26, 2015 plea in intervention and that includes the filings designated by the parties for

inclusion in the clerk’s record and the following additional orders: the June 15, 2015 nonsuit

order, the October 8, 2015 severance order, and both December 8, 2015 dismissal orders.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE